  Case 18-24732         Doc 43     Filed 05/03/19 Entered 05/03/19 09:08:26              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-24732
         DIANE TRUHLAR
         LUPE HERNANDEZ-TRUHLAR
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/31/2018.

         2) The plan was confirmed on 11/29/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/28/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-24732           Doc 43      Filed 05/03/19 Entered 05/03/19 09:08:26                     Desc Main
                                        Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                $10,411.00
        Less amount refunded to debtor                           $2,198.55

NET RECEIPTS:                                                                                       $8,212.45


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                   $3,000.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                           $362.52
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,362.52

Attorney fees paid and disclosed by debtor:                   $1,000.00


Scheduled Creditors:
Creditor                                         Claim         Claim            Claim       Principal      Int.
Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
ALEXIAN BROTHERS MEDICAL GROU Unsecured              293.71           NA              NA            0.00       0.00
Alliance Laboratory Physicians LTD Unsecured         563.90           NA              NA            0.00       0.00
AMITA HEALTH ADVENTIST MEDICA Unsecured              346.37           NA              NA            0.00       0.00
ASHLEY FUNDING SERVICES LLC        Unsecured          24.23         24.23           24.23           0.00       0.00
CAPITAL ONE BANK                   Unsecured      3,257.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA               Unsecured      3,381.00       3,381.86        3,381.86           0.00       0.00
CAPITAL ONE BANK USA               Unsecured      2,890.00       2,956.11        2,956.11           0.00       0.00
CAPITAL ONE NA                     Unsecured      3,416.00       3,416.14        3,416.14           0.00       0.00
COMENITY CAPITAL BANK              Unsecured      3,257.00            NA              NA            0.00       0.00
DISCOVER BANK                      Unsecured      2,287.00            NA              NA            0.00       0.00
DISCOVER BANK                      Unsecured            NA       2,372.87        2,372.87           0.00       0.00
FIFTH THIRD MTG CO                 Secured      165,960.00    168,061.81             0.00           0.00       0.00
FIFTH THRID BANK                   Unsecured      5,504.00            NA              NA            0.00       0.00
FIRST PREMIER BANK                 Unsecured         491.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE           Unsecured      9,893.30         604.91          604.91           0.00       0.00
INTERNAL REVENUE SERVICE           Priority             NA       9,811.77        9,811.77      4,849.93        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured                 NA         491.24          491.24           0.00       0.00
MIDWEST EMERGENCY ASSOCIATES Unsecured               580.66        417.42          417.42           0.00       0.00
ONEMAIN FINANCIAL                  Secured       15,925.00     21,825.00             0.00           0.00       0.00
ONEMAIN FINANCIAL                  Secured        4,974.00       5,176.45            0.00           0.00       0.00
ONEMAIN FINANCIAL                  Unsecured     12,586.00       7,694.22        7,694.22           0.00       0.00
QUANTUM3 GROUP LLC                 Unsecured      1,435.00       1,506.93        1,506.93           0.00       0.00
RADIOLOGICAL CONSULTANTS           Unsecured          35.62           NA              NA            0.00       0.00
RADIOLOGICAL CONSULTANTS OF W Unsecured              169.00           NA              NA            0.00       0.00
US DEPT OF HOUSING & URBAN DEV Secured                  NA     12,456.52        12,456.52           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-24732         Doc 43      Filed 05/03/19 Entered 05/03/19 09:08:26                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $12,456.52                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $12,456.52                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $9,811.77          $4,849.93              $0.00
 TOTAL PRIORITY:                                          $9,811.77          $4,849.93              $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,865.93                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $3,362.52
         Disbursements to Creditors                             $4,849.93

TOTAL DISBURSEMENTS :                                                                        $8,212.45


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
